        Case 3:15-cr-00056-DCB-FKB Document 45 Filed 09/16/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                          Court No. 3:15CR056-DCB-FKB-001

LEN ARTHUR BRACEY


            ORDER GRANTING UNITED STATES OF AMERICA’S MOTION [44]
             TO AUTHORIZE PAYMENT FROM INMATE TRUST ACCOUNT

       THIS CAUSE came on for consideration upon the United States of America’s Motion [44],

pursuant to 18 U.S.C. §§ 3613(a) and 3664(n), requesting that the Court order the Bureau of Prisons

to turn over $1,575.00 to the Clerk of Court from funds held in Len Arthur Bracey’s inmate trust

account as payment for the criminal monetary penalties imposed in this case.

       As set forth in the United States’ Motion, the Bureau of Prisons maintains in its

possession, custody, or control, over and above, $1,575.00 in funds belonging to Bracey that are

currently in his inmate trust account. For the reasons stated in the motion, the Court finds the

motion is well-taken and should be granted.

       THEREFORE, IT IS HEREBY ORDERED that the United States’ Motion to Authorize

Payment from Inmate Trust Account is GRANTED;

       IT IS FURTHER ORDERED that the Bureau of Prisons shall turn over to the United

States District Clerk of Court, 501 E. Court Street, Suite 2.500, Jackson, MS 39201, and the

Clerk of Court shall accept $1,575.00 in funds currently held in the inmate trust account for the

following inmate:
         Case 3:15-cr-00056-DCB-FKB Document 45 Filed 09/16/21 Page 2 of 2




         Len Arthur Bracey - Register No. 07836-043

        The Clerk of Court shall apply these funds as payment toward the criminal monetary

penalties owed by Defendant in this case.

        SO ORDERED this the 16th day of September, 2021.

                                                    s/David Bramlette
                                                    HONORABLE DAVID C. BRAMLETTE
                                                    UNITED STATES DISTRICT JUDGE




Inmate Len Arthur Bracey - Reg. No. 07836-043
Forrest City Low Federal Correctional Institution
P. O. Box 9000
Forrest City, AR 72336




                                                      2
